 THE M. B.FARRIN LUMBER CO.575The M.B. Farrin LumberCo. andLocal Union No. 156, Uphol-sterers' International Union of North America,AFL-CIO, Peti-tioner.Case No. 9-RC-2913.March,1 2, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Thomas M. Sheeran,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Employer and Intervenor Mine Workers request dismissalof the petition on the ground of contract bar.On October 15, 1955,the Employer, as named in this proceeding, and the Mine Workersentered into a collective-bargaining agreement which, by its terms, wasto remain in effect until October 15, 1956. In support of the contract-bar contention, the record contains evidence showing that about No-vember 18, 1955, the D. B. Frampton Company acquired all of the Em-ployer's outstanding corporate stock and that on January 20, 1956,the Employer and the Mine Workers executed a new collective-bar-gaining contract with a termination date of October 15, 1957.Theassertion is made that either the identity of the Employer was changedbecause of the stock purchase and therefore the 1955 contract is irrele-vant to this proceeding or that the Board's premature extension doc-trine does not apply in this case because the petition was not timelyfiled with respect to a purported automatic renewal date in the 1955contract.The change in stock ownership resulted in new management for theEmployer; 2 however, there has been little if any change among therank-and-file employees, and the Employer has continued the sametype of lumber business operations.We do not agree that such change1Intervenor Local Union 287, United Construction Workers, Division of District 50,affiliated with the United Mine Workers of America, has questioned the sufficiency of thePetitioner'sshowing of interestShowing of interest Is a matter for administrativedetermination,and we are administratively satisfied that the_Petitioner has sufficientshowing among the Employer's emnloveesThe Mine Workers moved to intervene on the basis of it contractual interest in the em-ployees sought by the Petitioner.The Petitioner and Intervenor United Brotherhood ofCarpenters&Joiners of America,AFL-CIO,contend the Mine Workers'contract is invalidand cannot serve as a basis for intervention in this proceedingand also claim that theMine Workers' noncompliance with the filing requirements of Section 9 (f), (g), and (h)of the Act is ground for denying interventionWe find the Aline Workers'contract Issufficient basis for its intervention in this proceeding,but In view of the Aline Workers'noncompliance status we shall not place it on the ballot in the election directed herein.Congoleunt-Nairn,Inc,115 NLRB 1202'We note that one of Employer'stwo signatories to the October 1955 contract,executedbefore the stock transfer,was "Robert Henderson"and 1 of the Employer's 2 signers ofthe January 1956 agreement,signed after the stock sale, was "RW Henderson " The117 NLRB No. 91. 576DECISIONS 'OT NATIONAL LABOR RELATIONS BOARDin the internalstructure of the managerial hierarchy brought into,existence a new and separatecompany.The stocksale had no mani-fest effect upon the legal identity or responsibility of the corporate em-ployer.The stocktransfermerely had the same effect as any changein corporate control resulting from a stranger's or minority stock-holder's acquisition of the majority of a corporation's stock. It isalso significant that there was no change in the composition of the con-tract unit of employees or in the operations of the Company.We ac-cordingly find that, for the purposes of this proceeding, the Employerin January 1956 was identical to the one that signed the October 1955contract.3It thus becomes necessary to consider the alternative issueraised by the Employer and the Mine Workers-the timeliness of thepetition in relation to the 1955 contract.As indicated above, the Employer and the Mine Workers, in theiralternative contention, claim that the 1955 agreement was, by its terms,automatically renewed for a further fixed period because neither ofthe parties gave notice at least 60 days before October 15, 1956, tochange or amend the agreement.They argue that the petition inthis case was not timely filed because it was filed on September 26,1956,less than60 days before October 15.However, we do not readthe 1955 contract as providing for automatic fixed period renewal.The 1955 contract contains the following clause:ARTICLE XIThis AGREEMENT shall be and remain in effect from the1&/iday ofOctober, 1955,to and including the15thday ofOcto-ber, 1956.In the event that either party desires to change or amend thisagreementat the time of its termination, written notice shall begiven to the other party sixty (60) days before the date ofexpira-tion, and negotiationsshall be started within ten (10) days of'thedate or(sic) receipt of said notice.The only express termination or expiration date appearing on theface of thecontract is October 15, 1956.However,we recognize acertainambiguity in the second paragraph of article XI.Readingthe 2 sections together, we hold that at most the intention of theparties to the contract may have been that either party, by giving 60claws' notice of desire "to change or amend" could continue the termsof the contract in effect until an indefinite date in the future. In therecord does not disclose whether the "Henderson"on the respective documents was thesame individual,but some doubt is cast upon the completeness of the change,in the Em-plover's management3 Inapposite therefore are those Board decisions holding that a collective-bargainingcontractbetween a union anda fownterowner of a business does not bind a 'purchaserwhen the latter did not participate in the execution of the agreementSee, Poi example,Jolty Giant LumberCo,114 NLRB413Compaie alsoL B Spear and Company,106NLRB 057,wherein the contract of one company was held not to be a bar after the saleof its stock and corporate entity becausethere followeda complete merger and integra-tion of thepersonnel and operationsof twoseparate corporations,resulting in a new,appropiiategrouping of employees THE M.' B. FARRIN LUMBER CO.577absence of any further fixed period established in the contract itselfor of any subsequent fixed expiration date, we can only conclude thatat best the agreement as a whole provided for its continuance for anindefinite period after October 15, 1956 4As such, following a con-tract for a fixed term, it could not constitute a bar.'Furthermore, asthe January 1956 agreement extended the expiration date of theexisting 1955 contract it constituted a premature extension agree-ment and could not operate as a bar to the petition timely filed withrespect to the expiration date of the 1955 contracts-We find therefore that a question affecting conunerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.All parties agree that a production and maintenance unit of the.Employer's employees is appropriate.They disagree, however, onthe unit placement of salaried inspectors.The Carpenters, contraryto the other parties, would include the salaried inspectors in the unit.The salaried inspectors inspect and grade lumber.They are hiredespecially for their jobs from outside the plant and do not interchange,with other employees.A minimum of 5 months education in a special,school for lumber inspecting is desirable but is not required by theEmployer, and the inspectors possess a skill different from those ofthe other employees.They are, as their job title denotes, salaried anll,have a vacation plan different from that of the hourly paid-productionemployees.On the other hand the salaried inspectors do physicalwork; they use a measuring tool and mark and physically handlelumber.They exercise no supervisory functions. It appears thatthe salaried inspectors possess a distinctive skill and have some jobcharacteristics different from those of the Employer's general produc-tion and maintenance employees.However, such minor distinctive-ness does not suffice to set the inspectors apart from the productionand maintenance employees.As the salaried inspectors perform ' an,integrated function in the Employer's production process, as they arenot supervisors, and as there is no persuasive reason for excludingthem, we shall include them in the production and maintenance unit.'We find,that all production ,and' maintenance-,.employees-,oftheEmployer at its Cincinnati, Ohio, plant, including salaried inspectors,but excluding all office and plant clerical employees, professionalemployees, guards, and supervisors as defined in the Act, constitute a'The hearing officer rejected the Employei's offer to prove by oral testimony that inearlier years the Employer and the Aline Workers, had construed.conttacts containingclauses',similar to article XI of the 1955 contract as providing,for automatic renewalIn view of our consideration of the clause as one providing for indefinite extension ofthe 1955 agreement-the most favorable interpretation for the Employer that can beascribed to that agreement-we find that the heal mg officer's ruling was not prejudicialNew Jer.scij Porcelain Company,110 NLRB 790eCongoleu in-Nau-n. Inc , supra71, eneen Pioduct4, Inc.81 NLRP. 4924 2 5 7 54-5 7-vnl 11 i28 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER BEAN took no part in the consideration of the above Deci-sion and Direction of Election.Paul M.O'Neill International Detective Agency,Inc.andNewJersey Guards Union,Petitioner.Case No. 2-RC-8588.March19, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leonard J. Lurie, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Bean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) '(1) and Section 2 (6) and (7) of the Act 21The Independent Guards Union was permitted to intervene on the basis of a currentcontractual interest in the employees Petitioner seeks to represent.Contrary to Peti-'tioner's contentions,Intervenor is a labor organization within the meaning of Section 2(5) of the Act as it was formed for the purpose of representing employees and negoti-ating.with the Employerregarding wages and working conditions.Burroughs Corpora-tion,116 NLRB 1118.2 Petitioner contends that the contract which is currently in effect between the Em-ployer and Intervenor and which contains a union-security provision does not bar thisproceeding because Intervenor first achieved compliance with the filing requirements ofthe Act on December 26, 1956,after both the execution of the contract and the filing ofthe petition.The Employer offered to prove that on November 21, 1956, 2 days beforethe execution of the contract, Intervenor's officers executed the required forms for com-pliance, that Intervenor's secretary failed to file these documents with the Board andDepartment of Labor through an excusable ignorance of the technical requirements of thefiling provisions of the Act,and that Intervenor believed itself in compliance with the Actwhen the contract was executed and on November 27, 1956, the day the petition was filed.The Employer argues that Intervenor having thus indicated its intention to comply withthe Act,the contract should be held a bar under the rule announced inDichello,Incorpo-rated,107 NLRB 1642.In that case,although the intervenor actually achieved compli-ance only after the contract was executed and the petition filed, the intervenor be-fore executing the contract filed with the Board the required non-Communist affidavitsand a certificate of intent to remain in compliance with Section 9 (f) and(g) of the117 NLRB No. 97.